Citation Nr: 1621107	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-25 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 18, 2010 for the grant of service connection for major depressive disorder as secondary to service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing in November 2015.  A transcript of that hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  In a final rating decision issued in July 2009, the RO confirmed and continued the previous denial of service connection for posttraumatic stress disorder (PTSD).  

2.  The Veteran's application to reopen his claim of entitlement to service connection for PTSD was received by VA on June 18, 2010.

3.  In a rating decision issued in November 2011, the RO granted service connection for major depressive disorder as secondary to service-connected bilateral hearing loss, effective June 18, 2010, the date of receipt of the application to reopen the service connection claim.



CONCLUSION OF LAW

The criteria for an effective date prior to June 18, 2010 for the grant of service connection for major depressive disorder as secondary to service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned effective date for major depressive disorder from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for an acquired psychiatric disorder was granted and an effective date was assigned in the November 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that the relevant evidence, to include service treatment and personnel records, post-service VA and private treatment records, records from the Social Security Administration, and VA examination reports, was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application to reopen his claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

The Veteran was also provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in November 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2015 hearing, the Veterans Law Judge noted the issue on appeal.  The Veterans Law Judge took testimony regarding the procedural history of the Veteran's claims, and his contentions as to why an earlier effective date should be awarded.  The Veterans Law Judge explained what facts she would be looking at in order to decide the Veteran's claim, noting that in cases involving claims for earlier effective dates, the procedural history was of high importance.  In light of these facts, the issue here was "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation or for a reopened claim for benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110.

Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).  The "plain meaning of th[is] regulation is and has always been to require VA to afford secondarily service-connected conditions the same treatment (no more or less favorable treatment) as the underlying service-connected conditions for all determinations."  Roper v. Nicholson, 20 Vet .App. 173, 181 (2006).
 
Building on Roper, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a requirement that a secondary condition 'be considered a part of [an] original condition' does not, in our view, establish that the original condition and the secondary condition must receive identical effective dates."  Ellington v. Peake, 541 F.3d 1364, 1369 (Fed.Cir.2008).  "Indeed, a per se rule requiring identical effective dates for primary and secondary conditions would be illogical, given that secondary conditions may not arise until years after the onset of the original condition."  Id.  The Federal Circuit concluded that "the effective date for secondary conditions is governed by [38 C.F.R. § ] 3.400, which establishes the effective date as the 'date of receipt of claim, or [the] date entitlement arose, whichever is later.'" Id. It explained:
We think this result is consistent with 38 U.S.C. § 5110, the statute which governs the effective date of awards. Section 5110(a) provides generally that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." The statute contains no exception to this rule for a claim, such as the one filed in this case, seeking service connection for an alleged secondary condition.

Id. at 1370.

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this regard, the Board notes that the Court held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A recitation of the procedural and medical history of the Veteran's claim is instructive.  Procedurally, the Veteran first sought service connection for bilateral hearing loss in December 2005 and he filed a claim for service connection for a bilateral knee disability in January 2006.  Neither of these claims mentioned a psychiatric disorder, and the Veteran did not mention such a disorder in any communication with VA during his pursuit of such claims.  In a May 2006 rating decision, the RO granted service connection for bilateral hearing loss and denied the claim for service connection for a bilateral knee disability.  

The Veteran first sought service connection for an acquired psychiatric disorder, identified as PTSD, in January 2008.  In an April 2008 rating decision, the RO denied such claim on the basis that the record, which consisted of the Veteran's service treatment and personnel records and private treatment records, failed to show a diagnosis of PTSD.

In January 2009, the Veteran sent the RO a letter detailing his claimed stressors and his current diagnosis of PTSD; however, he did not express disagreement or a desire for appellate review in regard to the April 2008 rating decision.  The RO interpreted his letter as a claim for service connection for PTSD and it issued a rating decision denying his claim in March 2009.  At such time, the RO noted that VA treatment records showed treatment for depressive disorder, but there was no diagnosis of PTSD.  Within two weeks of that rating decision, the Veteran sent another letter to the RO reiterating that he had a current diagnosis of PTSD, but, again, he did not express disagreement or a desire for appellate review in regard to the March 2009 rating decision.  The RO again interpreted this letter as a claim for service connection for PTSD, and it again denied the Veteran's claim in April 2009.  In May 2009, the Veteran's representative submitted a claim for entitlement to service connection for PTSD; however, he did not express disagreement or a desire for appellate review in regard to the April 2009 rating decision.  In July 2009, the RO confirmed and continued the previous denial of service connection for PTSD.  

In July 2009, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a psychiatric disorder was received until June 18, 2010, when VA received his application to reopen such claim.  Furthermore, as the June 2010 communication did not express disagreement with the July 2009 rating decision or indicate a desire for appellate review, it may not be construed as a notice of disagreement.  See 38 C.F.R. § 20.201.  Therefore, the July 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a psychiatric disorder was received prior to the expiration of the appeal period stemming from the July 2009 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Rather, in the June 18, 2010, communication, the Veteran's representative filed a claim for "entitlement to service connection for posttraumatic stress disorder due to personal trauma."  In September 2010, the Veteran submitted an August 2010 letter from his treating VA psychiatrist - C.S.C., MD - that related his current major depression to his service-connected bilateral hearing loss.  At an October 2011 VA examination, a VA examiner similarly concluded that the Veteran's psychiatric disorder is related to his service-connected bilateral hearing loss.  In response, in a November 2011 rating decision, the RO granted service connection for major depressive disorder, assigning a 70 percent disability rating and an effective date of June 18, 2010.  

The Veteran's basic contention - as shown by his letters to VA and his November 2015 hearing testimony - is that he had filed a claim for service connection for a psychiatric disorder in 2005, and that he had diligently and continuously prosecuted his claim since that time.  At his hearing, the Veteran stated that he never "applied specifically for PTSD or [a] psychological disorder," but rather he simply sought medical care and compensation.  The Veteran was also adamant that any claim for service connection that he filed with regard to a psychiatric disorder was not limited to PTSD alone.  

Despite the Veteran's contentions, however, there is no evidence that he sought service connection for any psychiatric disorder prior to his January 2008 claim for service connection for PTSD.  Neither of the Veteran's earlier claims (his December 2005 claim for service connection for bilateral hearing loss and his January 2006 claim for service connection for a bilateral knee disability) mentioned a psychiatric disorder.  Furthermore, the Veteran did not mention such a disorder in any communication with VA in the pursuit of such claims.  

Importantly, with regard to the Veteran's inferred allegation that his post-service treatment records, which reflect treatment for depression since February 2006, should be construed as a claim, the Board notes that, while, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination may be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, absent any evidence of a claim or an intent to seek benefits, the Veteran's 2006 medical treatment for a psychiatric disorder cannot constitute a claim for earlier effective date purposes.  

Based on the analysis above, the Board finds that there is no evidence that the Veteran sought compensation for a psychiatric disorder prior to his initial January 2008 claim.  Furthermore, following the most recent final denial of his claim in the July 2009 rating decision, VA did not receive his application to reopen his claim until June 18, 2010.  Consequently, an earlier effective date for service connection for major depressive disorder is not warranted.

In reaching such decision, the Board recognizes the Veteran's contention that he has had PTSD since his discharge in 1969.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde, 12 Vet. App. at 382-83.

In summary, the Board concludes that the currently assigned effective date of June 18, 2010, for the grant of service connection for the Veteran's major depressive disorder is appropriate.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by statute and regulation from assigning an effective date prior to that date.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to June 18, 2010 for the award of service connection.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An effective date prior to June 18, 2010 for the grant of service connection for major depressive disorder as secondary to service-connected bilateral hearing loss is denied.  



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


